***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. LIONEL G. DUDLEY
                (SC 20177)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                   Syllabus

Pursuant to statute (§ 54-142d), whenever a person has been convicted
   of an offense in this state and such offense has been decriminalized
   subsequent to the date of conviction, such person may file a petition
   with the Superior Court for an order of erasure, ‘‘and the Superior Court
   or records center of the Judicial Department shall direct all police
   and court records and records of the state’s or prosecuting attorney
   pertaining to such case to be physically destroyed.’’
The defendant appealed from the trial court’s denial of his petition, filed
   pursuant to § 54-142d, to erase the records related to its finding that he
   had violated his probation. The defendant had been charged in 2010
   with the possession and sale of a controlled substance and, in 2012,
   was convicted on a plea of guilty to possession of less than one-half
   ounce of marijuana. At the time of the defendant’s conduct that led to
   his 2012 conviction, the defendant was on probation as a result of a prior
   narcotics conviction, the terms of which required that the defendant
   not violate any federal or state criminal law. During the 2012 plea pro-
   ceedings, the defendant admitted that he had violated his probation.
   Subsequently, the trial court granted the defendant’s petition to erase
   the records related to the 2012 conviction in light of the legislature’s
   enactment of a statute (§ 21a-279a) in 2011 that decriminalized the pos-
   session of less than one-half ounce of marijuana. The trial court con-
   cluded, with respect to the defendant’s separate petition to erase the
   records pertaining to his probation violation, that the defendant was
   not entitled to erasure of those records because a conviction was not
   necessary in order to find that he had violated his probation. On appeal
   from the trial court’s denial of that petition, the defendant claimed that
   he was entitled to erasure because, among other reasons, the probation
   violation was premised on his 2012 conviction for conduct that has since
   been decriminalized, and, therefore, it could no longer serve as a basis
   for the violation of probation finding. Held that the trial court correctly
   determined that the defendant was not entitled to erasure of the records
   pertaining to the violation of probation finding: § 54-142d applies only
   to records pertaining to a criminal case in which a defendant has been
   convicted of an offense that subsequently was decriminalized, and,
   because the defendant’s probation violation proceeding was not a crimi-
   nal proceeding but constituted a separate civil proceeding, and thus a
   violation of probation cannot be ‘‘decriminalized,’’ as that term is used
   in § 54-142d, that statute did not apply to the records pertaining to the
   defendant’s probation violation proceeding; moreover, the legislative
   history of the marijuana decriminalization statute, § 21a-279a, made clear
   that, although possession of a small amount of marijuana would be
   decriminalized, it would still remain illegal, and indicated that the legisla-
   ture recognized that the state may retain public records of illegal con-
   duct, even if there was no criminal record of such conduct; furthermore,
   the defendant could not prevail on his claim that § 54-142d clearly
   requires the erasure of any record containing a reference to his convic-
   tion for an offense that subsequently was decriminalized because, in
   the absence of such conviction, nothing in the record could support the
   probation violation finding, as the defendant’s conduct of possessing
   marijuana, rather than his conviction based on that conduct, supported
   the probation violation finding, and, even without evidence of the defen-
   dant’s conviction, his general admission during the plea proceedings
   that he had violated the terms of his probation was sufficient to support
   that finding.
           Argued January 24—officially released August 6, 2019

                             Procedural History
   Substitute information charging the defendant with
the crime of possession of narcotics and with two
counts of violation of probation, brought to the Superior
Court in the judicial district of New London, geographi-
cal area number twenty-one, where the defendant was
presented to the court, Clifford, J., on a plea of guilty
to the charge of possession of narcotics and on an
admission of violation of probation; judgment of guilty
in accordance with the plea and finding the defendant
in violation of probation; thereafter, the court, Newson,
J., granted the defendant’s petition for the destruction
of certain records relating to the conviction of posses-
sion of narcotics and denied the defendant’s petition
for the destruction of certain records relating to the
finding of violation of probation, and the defendant
appealed. Affirmed.
  Laila M. G. Haswell, senior assistant public defender,
for the appellant (defendant).
   Denise B. Smoker, senior assistant state’s attorney,
with whom, on the brief, were Michael L. Regan, state’s
attorney, and Stacey M. Miranda, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   D’AURIA, J. In 2011, our General Assembly changed
the penalty for possessing less than one-half ounce of
marijuana from a potential term of imprisonment and/
or a large fine to merely a fine. See Public Acts 2011,
No. 11-71 (P.A. 11-71), codified at General Statutes
§ 21a-279a.1 Subsequently, in State v. Menditto, 315
Conn. 861, 863, 110 A.3d 410 (2015), this court held that
P.A. 11-71 ‘‘decriminalized’’ the possession of less than
one-half ounce of marijuana for purposes of this state’s
erasure statute, General Statutes § 54-142d.2 In the pres-
ent case, the defendant asks us to hold that § 54-142d
also compels the erasure of a finding of a violation of
probation that he claims was premised on the now
decriminalized offense of possession of less than one-
half ounce of marijuana. The trial court rejected the
defendant’s argument, and we affirm the trial court’s
decision.
   The record reveals the following undisputed facts
and procedural history, which are relevant to the resolu-
tion of this appeal. In 2007, the defendant pleaded guilty
under the Alford doctrine3 to possession of narcotics
in violation of General Statutes (Rev. to 2005) § 21a-
279 (a). The trial court sentenced him to thirty months
of imprisonment, execution suspended, and two years
of probation. The terms of probation included that the
defendant ‘‘not violate any criminal law of the United
States, this state or any other state or territory.’’ The
court also ordered special conditions of probation,
including substance abuse evaluation and twenty hours
of community service.
   In July, 2008, the defendant was arrested again, this
time on a charge of selling narcotics. Pursuant to a
September, 2009 plea agreement, he admitted to vio-
lating his probation, and the court extended his proba-
tion for another year. The court accepted a nolle prose-
qui from the state on the underlying narcotics charge.
   With approximately eight days remaining on the
defendant’s extended probation, in July, 2010, the police
found him in possession of less than one-half ounce of
marijuana. Subsequently, an arrest warrant issued for
the defendant, alleging that he had engaged in the sale
of a controlled substance in violation of the conditions
of his probation prohibiting the violation of any criminal
law of the United States, this state or any other state.
The arrest warrant also alleged that the defendant failed
to provide verification that he had completed the twenty
hours of community service. He was arrested and
charged with possession and sale of a controlled sub-
stance, and with violating his probation. In July, 2012,
he pleaded guilty under the Alford doctrine to the misde-
meanor charge of possession of less than four ounces
of marijuana in violation of General Statutes (Rev. to
2009) § 21a-279 (c).4 Also during the plea proceedings,
the defendant admitted to the probation violation. The
prosecutor stated on the record that the violation of
probation charge was premised on both the defendant’s
arrest on the charge of sale of a controlled substance,
as well as on the charge of possession of marijuana.5 The
defendant was sentenced to one year of incarceration,
execution suspended, and one year of probation, and
was required to make a charitable contribution of $250.6
   In 2011, the legislature enacted P.A. 11-71, which
changed the penalty for possessing less than one-half
of an ounce of marijuana from a potential term of
imprisonment and/or a fine to merely a fine of $150 for
a first offense and a fine of between $200 and $500 for
subsequent offenses. See General Statutes § 21a-279a
(a).7 In a decision officially released on March 24, 2015,
this court held in State v. Menditto, supra, 315 Conn.
871, that P.A. 11-71 had the effect of ‘‘decriminalizing’’
the possession of less than one-half of an ounce of
marijuana, thus permitting a defendant to take advan-
tage of the state’s erasure statute, § 54-142d. As a result,
an individual convicted of possessing less than one-half
of an ounce of marijuana may petition the court to have
the records ‘‘pertaining to such case’’ erased under § 54-
142d. See State v. Menditto, supra, 876.
   In September, 2015, in response both to the enact-
ment of P.A. 11-71 and this court’s 2015 decision in
Menditto, the defendant in the present case filed a peti-
tion seeking erasure of the records related to his 2012
marijuana conviction. Because the defendant’s July,
2012 conviction, which was based on his July, 2010
arrest, was for less than one-half of an ounce of mari-
juana, the trial court granted the defendant’s motion.
   In April, 2016, the defendant filed another petition,
this time seeking erasure of the 2012 finding that he
had violated his probation. The defendant argued that,
because his 2012 marijuana conviction had been erased
from his record, no conviction any longer supported
the violation of probation finding. The trial court denied
the defendant’s motion, reasoning that ‘‘you don’t need
any conviction to violate your probation. . . . [It] is a
standard condition of probation that you not violate
any laws of the United States or any other state, so the
conviction, whether there is in fact a conviction or not,
isn’t necessary.’’
   The defendant appealed from the trial court’s deci-
sion to the Appellate Court, and the appeal was trans-
ferred to this court pursuant to General Statutes § 51-
199 (c) and Practice Book § 65-1.
  In addressing the defendant’s sole claim on appeal,
we begin with our well established standard of review
and governing legal principles. The trial court’s ruling
that § 54-142d does not apply to a violation of probation
premised on subsequently decriminalized conduct is a
question of law that we review de novo. See, e.g., State
v. Menditto, supra, 315 Conn. 865. Because the issue
‘‘presents a question of statutory interpretation, our
analysis is guided by General Statutes § 1-2z, the plain
meaning rule. In seeking to determine the meaning of
a statute, § 1-2z directs us first to consider the text of
the statute itself and its relationship to the broader
statutory scheme. ‘If, after examining such text and
considering such relationship, the meaning of such text
is plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered.’ General Stat-
utes § 1-2z. ‘The test to determine ambiguity is whether
the statute, when read in context, is susceptible to more
than one reasonable interpretation.’ ’’ State v. Menditto,
supra, 865.
    The erasure statute, § 54-142d, provides in relevant
part: ‘‘Whenever any person has been convicted of an
offense in any court in this state and such offense has
been decriminalized subsequent to the date of such
conviction, such person may file a petition with the
superior court . . . for an order of erasure, and the
Superior Court or records center of the Judicial Depart-
ment shall direct all police and court records and
records of the state’s or prosecuting attorney per-
taining to such case to be physically destroyed.’’
(Emphasis added.) As we recognized in Menditto, ‘‘the
purpose of the statute is to allow people who have been
convicted of a criminal offense to erase their criminal
records in the event that the legislature later decriminal-
izes such conduct.’’ State v. Menditto, supra, 315 Conn.
866. The parties’ disagreement centers on the meaning
of the phrase, ‘‘pertaining to such case.’’ To agree with
the defendant and order the physical destruction of the
record of the 2012 violation of probation finding, we
must conclude that the record of that finding is a
‘‘[record] . . . pertaining to such case . . . .’’ General
Statutes § 54-142d. We do not agree with the defendant
and therefore reject his argument.8
   Both parties argue that § 54-142d plainly and unam-
biguously supports their respective positions. Although
whether a statute is ambiguous is a legal question; cf.
Enviro Express, Inc. v. AIU Ins. Co., 279 Conn. 194,
200, 901 A.2d 666 (2006); ‘‘our case law is clear that
ambiguity exists only if the statutory language at issue is
susceptible to more than one plausible interpretation.’’
(Internal quotation marks omitted.) Lackman v. McA-
nulty, 324 Conn. 277, 286, 151 A.3d 1271 (2016). ‘‘Honest
disagreement about the interpretation of a statutory
provision does not, however, make the statute ambigu-
ous or vague.’’ State v. Mattioli, 210 Conn. 573, 579,
556 A.2d 584 (1989).
  The defendant first argues that the finding that he
violated his probation is a ‘‘record’’ that qualifies for
erasure under § 54-142d because his conviction of pos-
session of less than one-half of an ounce of marijuana,
on which the violation was premised, has since been
decriminalized. Because his decriminalized conduct is
now classified as a minor civil violation, and not as a
misdemeanor, the defendant argues that it also can no
longer serve as the basis for the violation of probation
finding. Thus, according to the defendant, the violation
of probation finding ‘‘pertains to’’ his conviction of pos-
session of marijuana, and, therefore, the court must
order erasure.
   The state responds that the erasure statute applies
only to records pertaining to the criminal case in which
the defendant was convicted of an offense later decrimi-
nalized. The state contends that the violation of proba-
tion proceeding did not ‘‘pertain to’’ that criminal case
but was, in fact, a separate civil proceeding. We agree
with the state.
   In determining what the legislature intended by the
term ‘‘such case,’’ we must carefully examine the entire
text of the statute. See, e.g., Lackman v. McAnulty,
supra, 324 Conn. 287 (‘‘[i]t is a basic tenet of statutory
construction that [w]e construe a statute as a whole
and read its subsections concurrently in order to reach
a reasonable overall interpretation’’ [internal quotation
marks omitted]). We first observe that the phrase ‘‘such
case’’ undoubtedly refers to the phrases, ‘‘an offense,’’
and ‘‘such offense,’’ which appear earlier in the same
sentence. Neither party contends otherwise. That is to
say, ‘‘such case’’ can refer only to the case in which
the ‘‘person has been convicted of an offense in any
court in this state and such offense has been decriminal-
ized subsequent to the date of such conviction . . . .’’
(Emphasis added.) General Statutes § 54-142d.
   As applied to the defendant’s record in the present
case, ‘‘such case’’ can refer only to his 2012 conviction
under his Alford plea in connection with his July, 2010
conduct, which resulted in his arrest on the misde-
meanor charge of possession of less than four ounces
of marijuana.9 ‘‘Such case’’ cannot, as the defendant
appears to initially contend, refer to his probation viola-
tion. This is because it is well established that a proba-
tion revocation proceeding is not a criminal proceeding
but is instead more ‘‘akin to a civil proceeding.’’ State
v. Davis, 229 Conn. 285, 295, 641 A.2d 370 (1994). The
trial court may ‘‘find a violation of probation [if] it finds
that the predicate facts underlying the violation have
been established by a preponderance of the evidence’’
and not beyond a reasonable doubt. Id., 302. As such,
a defendant is not ‘‘convicted’’ of a probation violation
and, most relevant to our purposes, because a revoca-
tion of probation proceeding is not a criminal proceed-
ing, it would be a misnomer to say that a finding of a
violation of probation could be ‘‘decriminalized.’’ There-
fore, the trial court’s finding that the defendant violated
his probation does not constitute a ‘‘convict[ion] of an
offense’’ or an ‘‘offense [that] has been decriminalized
. . . .’’ General Statutes § 54-142d. In turn, it also does
not fall within the term ‘‘such case,’’ compelling erasure
pursuant to § 54-142d. The legislature could have cho-
sen to craft our erasure statute to explicitly include
probation violations but did not do so.
   Alternatively, the defendant contends that even if the
phrase, ‘‘such offense’’ or ‘‘such case,’’ refers only to
his 2012 conviction of possession of less than four
ounces of marijuana, which has been decriminalized,
records of the finding that he violated his probation fall
within the scope of those records that are ‘‘pertaining
to’’ that offense or criminal case. Specifically, he argues
that the legislature’s use of the phrase ‘‘pertaining to’’
manifests an intent to have the erasure statute extend
beyond mere conviction information to encompass any
records of any judicial proceeding that either reference
the conviction or that rely on the underlying facts that
supported the conviction. This includes, according to
the defendant, records relating to the violation of proba-
tion proceeding, in which, he contends, the trial court
relied on his conviction of possession of less than four
ounces of marijuana to support the finding that he vio-
lated his probation.
   For its part, the state agrees that the phrase ‘‘per-
taining to’’ expands the reach of the statute beyond
mere conviction information, but argues that it does so
in a different way than the defendant contends. Namely,
the state argues that the phrase encompasses all records
specifically pertaining to the criminal case in which the
defendant was convicted of the offense that later was
decriminalized. This includes records from the police,
the prosecutor, and the courts that supported the con-
viction, such as, for example, investigative records, trial
transcripts, and case files.
   We conclude that the state has the better textual
argument. The erasure statute provides that, upon the
decriminalization of an offense, and upon a person’s
petition to the court for an order of erasure, ‘‘the Supe-
rior Court or records center of the Judicial Department
shall direct’’ the physical destruction not of all records
pertaining to such case, but of ‘‘all police and court
records and records of the state’s or prosecuting attor-
ney’’ pertaining to such case. (Emphasis added.) Gen-
eral Statutes § 54-142d. The emphasized terms manifest
an intent to expand the locations and type of records
related to the defendant’s conviction that are subject
to destruction (e.g., police records, court records and
prosecutor’s records), not the type of proceeding to
which the erasure statute applies (e.g., criminal pro-
ceeding versus probation violation proceeding). This
would not support a conclusion that a defendant’s pro-
bation violation finding must be erased when the con-
duct underlying that violation has been decriminalized.
Essentially, a probation violation is simply a square peg
the defendant seeks to fit in the round hole of the
erasure statute.
   Even if we thought that both the defendant’s and the
state’s interpretations were plausible, a look at the text
of the marijuana decriminalization statute and its legis-
lative history makes clear that the legislature did not
intend the result the defendant suggests. See Lackman
v. McAnulty, supra, 324 Conn. 286. First, the text of
P.A. 11-71, decriminalizing possession of less than four
ounces of marijuana effective July 1, 2011, makes no
mention of the erasure statute whatsoever. Nor does it
speak to whether records of any noncriminal violations
for possessing that amount of marijuana after the effec-
tive date would be available to the public. That records
of ‘‘convictions’’ of possession of less than four ounces
may now be erased is not an issue addressed explicitly
by the text of P.A. 11-71, but is a conclusion drawn
from the erasure statute itself once we concluded that
P.A. 11-71 ‘‘decriminalized’’ this conduct. See State v.
Menditto, supra, 315 Conn. 866.
   Further, the legislative history of the marijuana
decriminalization statute makes clear that the legisla-
ture did not intend to legalize possession of less than
one-half of an ounce of marijuana. Rather, one of the
purposes of P.A. 11-71 was to prevent imprisonment
for mere possession of a small amount of marijuana.
Id., 873. The legislature made clear that, although such
possession would be decriminalized, it remained illegal
and would result in a fine. See 54 S. Proc., Pt. 17, 2011
Sess., p. 5471, remarks of Senator Martin M. Looney
(‘‘decriminalization is not legalization . . . but we are
trying to realign the punishment to something that is
appropriate’’); 54 H.R. Proc., Pt. 26, 2011 Sess., p. 8738,
remarks of Representative Brendan J. Sharkey (‘‘this
policy of decriminalization—not making it legal, it’s
still illegal’’); Conn. Joint Standing Committee Hearings,
Judiciary, Pt. 8, 2011 Sess., p. 2435, remarks of Repre-
sentative Lawrence F. Cafero, Jr. (‘‘this bill doesn’t seek
to legalize marijuana’’).
   Because the legislature did not intend to legalize pos-
session of less than one-half of an ounce of marijuana,
it recognized that, although such conduct would not
result in a criminal record, the state may retain public
records regarding such a violation because the conduct
remains illegal. See 54 H.R. Proc., Pt. 25, 2011 Sess.,
p. 8530, remarks of Representative Gerald M. Fox III
(explaining that, although ‘‘[t]here would be no criminal
record,’’ ‘‘[t]here would still be a record of the viola-
tion,’’ and state would retain records of such violations).
Specifically, this issue arose during the legislature’s
consideration of P.A. 11-71, in its discussion concerning
arrests for violations of the new law going forward,
which would not result in a criminal conviction but
instead would result in a fine or, after more than two
violations, an order requiring participation in a drug
education program. See General Statutes § 21a-279a (c).
Legislators were given no assurance that, upon comple-
tion of the program, the offender’s ‘‘record [would] then
[be] expunged.’’ 54 H.R. Proc., Pt. 25, 2011 Sess., p.
8530, remarks of Representative Christopher G. Dono-
van. The proponent of the bill indicated: ‘‘I would say
no [the records would not be expunged] because . . .
it is a violation. There would be no criminal record.
There would still be a record of the violation.’’ Id.,
remarks of Representative Fox. Therefore, the propo-
nent reasoned, such records might very well be avail-
able to the public, just as records of motor vehicle
infractions and other violations would be available to
the public. Id., p. 8537; see also 54 H.R. Proc., Pt. 26, 2011
Sess., pp. 8551–52, 8595, remarks of Representative Fox.
   As such, in decriminalizing the conduct at issue, the
legislature intended only to provide offenders with the
opportunity to erase any criminal record, thereby
allowing them to answer that they had not been con-
victed of a crime when asked in an employment or
other context; the legislature did not intend to prevent
the creation of a record of the violation in general. See
54 H.R. Proc., Pt. 26, 2011 Sess., pp. 8551–52, 8595,
remarks of Representative Fox (explaining that,
although there may be record of violation, there would
be no criminal record, and offenders may truthfully
state on employment application that they have not
been convicted of crime). Similarly, the purpose of the
decriminalization provision of our erasure statute is not
to remove from public view entirely all violations of
law, including those that have been decriminalized but,
rather, to allow those convicted of a criminal offense
to have their criminal records erased upon subsequent
decriminalization of the offense. State v. Menditto,
supra, 315 Conn. 868–69 (purpose of decriminalization
is to reduce penalties, not to legalize conduct).
   As a result, the legislature’s intent is not thwarted by
an offender’s violation of probation remaining publicly
available and not being erased. The legislature never
intended for there to be no record whatsoever of an
offender’s violation, only no criminal record. As pre-
viously discussed, violation of probation is not itself a
crime and does not create a criminal record, but is more
akin to a civil violation; State v. Davis, supra, 229 Conn.
295; not unlike violations that are not subject to erasure
and remain publicly available. If, after 2011, an offend-
er’s violation for possessing less than one-half of an
ounce of marijuana would not be erased, but would be
publicly available, it stands to reason that a violation
of probation for similar conduct would not need to be
erased. In either instance, decriminalization has served
its purpose in that the offender does not have a criminal
record. We do not discern the legislature’s intent as
going any further than that.
  The defendant counters that, to the extent that the
erasure statute is ambiguous, the rule of lenity should
apply, requiring this court to strictly construe the stat-
ute in his favor and against the state. See State v. Cote,
286 Conn. 603, 615, 945 A.2d 412 (2008). This argument
is unpersuasive in light of our determination that, to
the extent that the erasure and decriminalization stat-
utes are ambiguous, any ambiguity is clarified by the
legislative history. See American Promotional Events,
Inc. v. Blumenthal, 285 Conn. 192, 206, 937 A.2d 1184
(2008) (‘‘courts do not apply the rule of lenity unless a
reasonable doubt persists about the statute’s intended
scope even after resort to the language and structure,
legislative history, and motivating policies of the stat-
ute’’ [emphasis omitted; internal quotation marks omit-
ted]). Additionally, the erasure statute does not fall
within the scope of the rule of lenity. The rule of lenity
‘‘is a means of assuring fairness to persons subject to
the law by requiring penal statutes to give clear and
unequivocal warning in language that people generally
would understand, concerning actions that would
expose them to liability for penalties and what the pen-
alties would be . . . [and] to protect the individual
against arbitrary discretion by officials and judges.’’
(Citation omitted; internal quotation marks omitted.)
State v. Cote, supra, 615. The erasure statute is not a
criminal statute under the Penal Code; rather, it is a
procedural statute that does not expose people to liabil-
ity for any penalty. See also Cisco v. Shelton, 240 Conn.
590, 607, 692 A.2d 1255 (1997) (legislature provided
defendants with ‘‘procedural protection’’ by requiring
erasure of records of nolled case pursuant to General
Statutes § 54-142a [c] [1]).
   The defendant responds that, even if the erasure stat-
ute does not apply to a violation of probation finding,
the erasure statute clearly requires the erasure of any
reference to his conviction of possession of less than
one-half of an ounce of marijuana and, in the absence
of that conviction, nothing in the record supports the
violation of probation finding. This argument fails. The
arrest warrant specifically stated that the defendant
was arrested for and charged with sale of a controlled
substance, which, the state alleged, violated the condi-
tions of his probation, specifically, the requirement that
he ‘‘not violate any criminal law of the United States,
this state or any other state or territory.’’ At the plea
proceeding, the state specified on the record that the
violation of probation charge was premised on both the
fact that the defendant had been arrested and charged
with sale of a controlled substance, and the fact that
he had been in possession of marijuana. As alleged in
the arrest warrant, such conduct at the time violated
state law, which, in turn, violated the terms of his proba-
tion. Thus, although the defendant might very well be
entitled to erasure of any reference to his conviction,
including any reference in his probation violation file,
even without reference to the conviction of the subse-
quently decriminalized conduct, the fact that the defen-
dant was in possession of marijuana alone supported
the finding of violation of probation because such con-
duct violated state criminal law when he was arrested
in July, 2010. Moreover, the defendant advances no
authority to now contest, or for a court to now review,
whether there remains (as opposed to whether there
was) a sufficient record to continue to support the
probation violation that he admitted to having com-
mitted.
   Additionally, in the arrest warrant and at the plea
proceeding, the state relied on the fact that the defen-
dant had been arrested and charged with sale of a con-
trolled substance, which constituted a violation of the
criminal laws of this state. The defendant contends,
however, that he admitted only to the possession of
marijuana charge under state law, not to the sale of a
controlled substance charge or to having violated fed-
eral law. He argues that, without evidence of the convic-
tion, there is insufficient evidence that he engaged in
the sale of a controlled substance.
   Contrary to his assertions, when the defendant admit-
ted to the violation of probation charge, he did not
specify that his admission was limited to the ground
of possessing marijuana in violation of state law. The
defendant was convicted of possession of marijuana in
violation of General Statutes (Rev. to 2009) § 21a-279
(c) pursuant to an Alford plea, whereby he did not admit
guilt. Subsequently, however, the defendant admitted
to having violated his probation. The state then clarified
on the record the basis for the violation of probation
charge, including the arrest on the charges of sale of
a controlled substance and possession of marijuana.
The defendant at no time objected to the state’s recita-
tion of the reasons supporting the violation of probation
charge. Rather, the defendant generally admitted to the
charge of violation of probation, which was premised
on more than the conviction of possession of marijuana.
As a result, the state did not need to put on evidence
to establish that the defendant violated his probation by
a preponderance of the evidence because he admitted
to the violation. Thus, even without evidence of the
conviction, the defendant’s general admission that he
violated his probation was sufficient to support the trial
court’s finding that he violated his probation in light of
the fact that the state did not rely solely on the convic-
tion of possession of marijuana.
  For all of the foregoing reasons, we agree with the
state that § 54-142d does not entitle the defendant to
erasure of the records pertaining to the 2012 finding
that he violated his probation.
      The decision of the trial court is affirmed.
      In this opinion the other justices concurred.
  1
    General Statutes § 21a-279a (a) provides in relevant part: ‘‘Any person
who possesses or has under his control less than one-half ounce of a canna-
bis-type substance . . . shall (1) for a first offense, be fined one hundred
fifty dollars, and (2) for a subsequent offense, be fined not less than two
hundred dollars or more than five hundred dollars.’’
   As we recognized in State v. Menditto, 315 Conn. 861, 872–73, 110 A.3d
410 (2015), ‘‘[w]hen the legislature enacted P.A. 11-71 in 2011, it reduced
the maximum penalty for a first offense of possession of less than one-half
ounce of marijuana from a fine of up to $1000 and/or imprisonment of up
to one year to a fine of $150, and reduced the penalty for subsequent offenses
from a fine of up to $3000 and/or imprisonment of up to five years to a fine
of between $200 and $500. P.A. 11-71, § 1. It did so by limiting the scope of
conduct that constituted criminal possession of marijuana under [General
Statutes] § 21a-279 and enacting a new statute imposing fines for the conduct
excluded from the scope of § 21a-279. See General Statutes § 21a-279a. The
legislature then added that new statutory provision proscribing possession
of less than one-half ounce of marijuana to the list of minor civil violations
in [General Statutes] § 51-164n (b); P.A. 11-71, § 6; which are deemed not
to be offenses pursuant to § 51-164n (e).’’
   2
     General Statutes § 54-142d provides in relevant part: ‘‘Whenever any
person has been convicted of an offense in any court in this state and such
offense has been decriminalized subsequent to the date of such conviction,
such person may file a petition with the superior court at the location in
which such conviction was effected, or with the superior court at the location
having custody of the records of such conviction . . . for an order of era-
sure, and the Superior Court or records center of the Judicial Department
shall direct all police and court records and records of the state’s or prosecut-
ing attorney pertaining to such case to be physically destroyed.’’
   3
     Pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L.
Ed. 2d 1625 (1970), a defendant does not admit guilt but, rather, acknowl-
edges that the state’s case is so strong that he is willing to enter a plea
of guilty.
   4
     General Statutes (Rev. to 2009) § 21a-279 (c) provides: ‘‘Any person who
possesses or has under his control any quantity of any controlled substance
other than a narcotic substance, or a hallucinogenic substance other than
marijuana or who possesses or has under his control less than four ounces
of a cannabis-type substance, except as authorized in this chapter, for a
first offense, may be fined not more than one thousand dollars or be impris-
oned not more than one year, or be both fined and imprisoned; and for a
subsequent offense, may be fined not more than three thousand dollars or
be imprisoned not more than five years, or be both fined and imprisoned.’’
   5
     The state never argued that the violation of probation was premised on
the defendant’s conviction of possession of marijuana in violation of General
Statutes (Rev. to 2009) § 21a-279 (c). Rather, the state relied more broadly
on the fact that the defendant was found in possession of marijuana.
   6
     The trial court noted during the defendant’s plea that the plea agreement
was the result of some weaknesses in the state’s case regarding the count
for sale of a controlled substance.
   7
     See footnote 1 of this opinion.
   8
     The defendant was arrested on a charge of sale of a controlled substance
in 2010. P.A. 11-71 became law on July 1, 2011. The defendant was convicted
in July, 2012, after his arrest in connection with his July, 2010 conduct:
possession of less than one-half of an ounce of marijuana. Thus, the legisla-
ture decriminalized possession of less than one-half of an ounce of marijuana
before, not subsequent to, the defendant’s conviction, although it was not
until we decided Menditto in 2015 that this became clear. Nonetheless,
because the state does not argue that the defendant was not ‘‘convicted of
an offense . . . and such offense has been decriminalized subsequent to
the date of such conviction’’; (emphasis added) General Statutes § 54-142d;
but instead was convicted of an offense in 2012 that was decriminalized
before the defendant’s conviction, we assume that the defendant fits this
predicate.
   9
     The defendant does not argue that ‘‘such case’’ refers either to his 2007
conviction of possession of narcotics, as that offense has not been decrimi-
nalized, or to his 2008 probation violation.